Citation Nr: 1607719	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left arm disorder, to include residual muscle damage and/or tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1963 to January 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains VA medical records dated from June 2004 to September 2014. However, to the extent that the records are relevant, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review them on remand.  The remaining documents are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residual muscle/nerve damage, pain, weakness, and tremors in his left arm due to an injury sustained during service.  Specifically, the Veteran reports that he sustained a laceration to his left upper arm when he fell through a window, which resulted in the surgical repair of the muscles in his left arm.  The Veteran has also contended that his left arm disability is secondary to his service-connected left upper arm scar.  

The Veteran's service treatment records show that he treatment for a laceration to his left bicep in January and February 1964.  The post-service medical evidence of record shows that the Veteran reported experiencing intermittent left arm pain since service. VA treatment notes shows left arm pain and hand weakness and fasciculation in the left arm. 
The August 2012 VA examiner opined that the Veteran's claimed muscle disorder was less likely than not proximately due to or the result of the Veteran's service connected condition.  However, the examiner did not address whether the Veteran's muscle disorder was aggravated by his service-connected residuals of a scar.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

In a February 2014 VA neurology consult, a VA physician opined that the Veteran's left side tremor was most like 2/2 focal trauma but did not provide rationale or discuss the Veteran's service records or findings noted in post service VA records from August 2007 to May 2012 . 

The Board finds that the August 2012 VA examination and the February 2014 VA opinion are inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21, Vet. App. 303, 312 (2007).  Therefore, remand is necessary to obtain an additional VA examination and medical opinion to determine the nature and etiology of any left arm disorder that may be present.

The Board is prohibited from relying on its own unsubstantiated medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to specifically include records from the Houston VAMC.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left arm disorder. 
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's lay statements. 

The Board finds that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify any muscle disorders/nerve/tremors.  For each diagnosis, the examiner should provide opinions as to:

Is it at least as likely as not (a 50 percent probability or more) that the disorder manifested in or is otherwise related to service to include as a result of the laceration and treatment thereof  in January and February 1964?

 Is it at least as likely as not (a 50 percent probability or more) that the Veteran's left arm disorder was caused by his service-connected residuals of a scar?

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's left arm disorder was aggravated (increased in severity) by his service-connected residuals of a scar?

If aggravation is found, the examiner should identify the baseline level of severity of the Veteran's rheumatoid arthritis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If some of the increase in severity is due to natural progress of the rheumatoid arthritis, the examiner should identify the degree of increase in severity due to natural progression.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

In rendering these opinions, the examiner should address the Veteran's service treatment records to include those dated in January and February 1964 and December 1966.  The examiner should also discuss the findings of the August 2012 VA examination and the February 2014 neurology consult  and the post service medical records dated in August 2007, March 2011, September 2011, and May 2012.

A clear rationale for all opinions based on a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




